     Case 4:20-cv-03709 Document 5 Filed on 10/30/20 in TXSD Page 1 of 24




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION


STEVEN HOTZE, M.D.; WENDELL
CHAMPION; HON. STEVE TOTH; and
SHARON HEMPHILL,
                                                        Civil Action No. 4:20-cv-03709
                      Plaintiffs,

       v.

CHRIS HOLLINS, in his official capacity as Harris
County Clerk,

                      Defendants,

                          and

MJ FOR TEXAS; DSCC; DCCC; MARY
CURRIE; CARLTON CURRIE JR.; JEKAYA
SIMMONS; and DANIEL COLEMAN,

                      Proposed Intervenor-
                      Defendants.


       MOTION TO INTERVENE AND INCORPORATED MEMORANDUM OF LAW

        STATEMENT OF THE ISSUES TO BE RULED UPON BY THE COURT

       MJ for Texas, DSCC, DCCC, Mary Currie, Carlton Currie Jr., JeKaya Simmons, and

Daniel Coleman (the “Proposed Intervenors”) respectfully move pursuant to Federal Rule of Civil

Procedure 24(a) to intervene as of right to defend this action. Alternatively, the Proposed

Intervenors move for permissive intervention. See Fed. R. Civ. P. 24(b).

               SUMMARY OF THE ARGUMENT AND INTRODUCTION

       Proposed Intervenors should be permitted mandatory intervention. The motion is

timely; Proposed Intervenors have an interest that may be impacted by this litigation’s outcome;

and the existing defendant may not protect Proposed Intervenors’ interests. Alternatively,
      Case 4:20-cv-03709 Document 5 Filed on 10/30/20 in TXSD Page 2 of 24




Proposed Intervenors should be granted permissive intervention. They will raise common

questions of law and fact, and their motion is timely.

       In this case, Plaintiffs invite this Court to overturn a judgment of the Texas Supreme Court

and to consider a question of state law currently pending before the Texas Supreme Court. Worse

yet, Plaintiffs ask this Court to throw Texas’s election into chaos by invalidating the votes of more

than 100,000 eligible Texas voters who cast their ballots at drive-thru voting locations at the

invitation of county officials and in reliance on the Texas Supreme Court’s decision to allow drive-

thru voting to proceed. Plaintiffs’ request is wholly unreasonable and should be rejected outright.

       Proposed Intervenor-Defendants include the following parties. MJ for Texas is the official

campaign of the Democratic nominee for U.S. Senate from Texas (the “Hegar Campaign”). DSCC

is the national senatorial committee of the Democratic Party as defined by 52 U.S.C. § 30101(14),

and its mission is to elect candidates of the Democratic Party to the U.S. Senate, including Ms.

Hegar. DCCC is the national congressional committee of the Democratic Party as defined by 52

U.S.C. § 30101(14), and its mission is to elect candidates of the Democratic Party to the U.S.

House of Representatives, including those running in Texas’s 36 congressional districts. Mary

Currie, Carlton Curry Jr., JeKaya Simmons, and Daniel Coleman (collectively, the “voters”) are

Harris County voters who have already cast their ballots using Harris County’s drive-thru voting

procedure. See Ex. 1-4.

       Plaintiffs’ claims pose a clear and direct threat to Proposed Intervenors’ rights and legal

interests. For the reasons that follow, this Court should find that the Hegar Campaign and the

voters are entitled to intervene in this case as a matter of right under Rule 24(a)(2). In the

alternative, they should be granted permissive intervention pursuant to Rule 24(b).




                                                  2
      Case 4:20-cv-03709 Document 5 Filed on 10/30/20 in TXSD Page 3 of 24




                                     I.     BACKGROUND

       A.      Harris County’s drive-thru voting was approved by the Texas Secretary of
               State and has been used by over 100,000 Texas voters.

       In June, Chris Hollins, the Harris County Clerk, announced his intention to offer drive-thru

voting in the 2020 General Election. Over the course of the summer, Hollins conferred with the

Texas Secretary of State and received her approval. During the July primary run-off election,

Harris County conducted a pilot program with drive-thru voting, which was widely regarded as a

resounding success. In August, Harris County approved funding to offer drive-thru voting in the

General Election and announced its intent to do so after the Harris County Commissioners Court

unanimously approved the list of early voting locations, which included drive-thru locations.

       Since October 13, when early voting began in Texas, Harris County has offered voters ten

drive-thru voting locations, which operate at ten existing early voting locations. The drive-thru

locations follow identical procedures used at every other early voting location. The Hegar

Campaign, as well as many other campaigns in Texas, have urged their supporters to use drive-

thru voting to cast their ballots. To date, over 100,000 Harris County voters have cast their ballots

as these drive-thru locations, including the Proposed Intervenor voters Mary Currie, Carlton Currie

Jr., JeKava Simmons, and Daniel Coleman.

       B.      Nearly identical litigation has already been rejected by the Texas Supreme
               Court and identical litigation—by the same plaintiffs—is currently pending
               before the Texas Supreme Court.

       Just one week ago, the Texas Supreme Court rejected a mandamus petition challenging

Harris County’s drive-thru voting program. In that case, the relators—who included some of the

plaintiffs in this suit—argued Harris County’s drive-thru voting program violated Texas’s Election

Code and asked the Texas Supreme Court to prohibit Harris County from using the program. The

Texas Supreme Court swiftly dismissed that Petition. In re Steven Holtze, M.D., Harris Cnty.


                                                  3
      Case 4:20-cv-03709 Document 5 Filed on 10/30/20 in TXSD Page 4 of 24




Republican Party, Hon. Keith Nielsen, and Sharon Hemphill, No. 20-0819, Order Denying Petition

(Oct. 22, 2020).

        Undeterred, on October 27, Steven Hotze, Wendell Champion, Representative Steve Toth,

and Sharon Hemphill—the same exact individuals who would later file this suit as Plaintiffs—

filed a new mandamus action in the Texas Supreme Court. See In re Steven Holtze, M.D., Wendell

Champion, Hon. Steven Toth, and Sharon Hemphill, No. 20-0863, Petition for Writ of Mandamus

(Oct. 27, 2020). In that Petition, which is currently pending before the Texas Supreme Court, the

relators again challenge Harris County’s drive-thru voting as unlawful under the Texas Election

Code, and they assert the exact same two claims they would later raise in this suit.

        Presumably assuming the Texas Supreme Court will deny their current Petition, as it did

before, Plaintiffs filed this action on October 28. Because the Texas Supreme Court is the ultimate

arbiter of the Texas Election Code, this federal action is an improper invitation for a federal court

to weigh in on a question of state law while the same issue remains pending before the Texas

Supreme Court.

                                        II.     ARGUMENT

A.      The Hegar Campaign, DSCC, DCCC, and Harris County voters are entitled to
        intervene as of right pursuant to Rule 24(a).

        Pursuant to Federal Rule of Civil Procedure 24(a), a court must permit a third party to

intervene as of right in a litigation if four conditions are met:

        (1) the motion to intervene is timely; (2) the potential intervener asserts an interest
        that is related to the property or transaction that forms the basis of the controversy
        in the case into which she seeks to intervene; (3) the disposition of that case may
        impair or impede the potential intervener’s ability to protect her interest; and (4)
        the existing parties do not adequately represent the potential intervener’s interest.

John Doe No. 1 v. Glickman, 256 F.3d 371, 375 (5th Cir. 2001). “Although the movant bears the

burden of establishing its right to intervene, Rule 24 is to be liberally construed,” and “[f]ederal

                                                   4
      Case 4:20-cv-03709 Document 5 Filed on 10/30/20 in TXSD Page 5 of 24




courts should allow intervention when no one would be hurt and the greater justice could be

attained.” Wal–Mart Stores, Inc. v. Tex. Alcoholic Beverage Comm’n, 834 F.3d 562, 565 (5th

Cir. 2016) (quoting Texas v. United States, 805 F.3d 653, 656 (5th Cir. 2015). For the reasons

that follow, the Hegar Campaign and the voters satisfy each factor, entitling them to intervention

as of right.

       1.      The motion to intervene is timely.

       Proposed Intervenors sought intervention at the earliest possible stage of this action, and

its intervention will neither delay the resolution of this matter nor prejudice any party. Plaintiffs

filed their Complaint on October 28, 2020; this Motion follows just two days later. This case is

still in its infancy—no motions have been fully briefed; no hearings have been held—and thus no

party can legitimately claim that intervention by the Proposed Intervenors would cause any delay,

let alone prejudicial delay. See Sierra Club v. Espy, 18 F.3d 1202, 1206 (5th Cir. 1994)

(“[P]rejudice must be measured by the delay in seeking intervention, not the inconvenience to the

existing parties of allowing the intervener to participate in the litigation.”). Under these

circumstances, the Court should find the Motion timely.

       2.      The Hegar Campaign, DSCC, DCCC, and the voters have significant,
               protectable interests in the outcome of the litigation which may be impaired
               and impeded by the disposition of this action.

       The “interest test” seeks to determine whether the potential intervenor has a “‘direct,

substantial, [and] legally protectable’ interest in the property or transaction that forms the basis of

the controversy in the case into which she seeks to intervene.” John Doe No. 1, 256 F.3d at 379

(quoting Espy, 18 F.3d at 1207). The Fifth Circuit has explained that “the ‘interest’ test is primarily

a practical guide to disposing of lawsuits by involving as many apparently concerned persons as

is compatible with efficiency and due process.” Espy, 18 F.3d at 1207.



                                                   5
      Case 4:20-cv-03709 Document 5 Filed on 10/30/20 in TXSD Page 6 of 24




       The voters’ interest here is simple: voters who cast ballots at drive-thru locations have a

legally protectable interest in ensuring their ballots will be counted. See, e.g., League of United

Latin Am. Citizens, Dist. 19 v. City of Boerne, 659 F.3d 421 (5th Cir. 2011) (finding a legally-

protectable interest where the intervenor sought to protect his right to vote).

       Similarly, the Hegar Campaign, DSCC, and DCCC have legally protectable interests in

ensuring that ballots that were cast at drive-thru voting locations are counted and that such

locations remain open for voters to access, both of which are essential to the these organizations’

electoral prospects. Courts have routinely concluded that interference with a political party’s

electoral prospects constitutes a direct injury that satisfies Article III standing, which is an even

higher burden than the showing needed for intervention under Rule 24(a)(2). See, e.g., Tex.

Democratic Party v. Benkiser, 459 F.3d 582, 586–87 (5th Cir. 2006) (recognizing “harm to []

election prospects” constitutes “a concrete and particularized injury”); Paher v. Cegavske, No.

3:20-cv-00243-MMD-WGC, 2020 WL 2042365, at *2 (D. Nev. Apr. 28, 2020) (granting

intervention as of right to Nevada State Democratic Party where “Plaintiffs’ success on their claims

would disrupt the organizational intervenors’ efforts to promote the franchise and ensure the

election of Democratic Party candidates”).

       Moreover, the Hegar Campaign, DSCC, and DCCC have an interest in ensuring that

election procedures are not changed during an election, which would require these organizations

to retool campaigns and divert resources to counteract the disruptive and disenfranchising effects

of Plaintiffs’ action—a separate legally protected interest. See, e.g., OCA-Greater Houston v.

Texas, 867 F.3d 604, 610-12 (5th Cir. 2017) (finding standing where an organization was required

to dedicate additional resources to assisting voters navigate the polls); Crawford v. Marion Cnty.

Election Bd., 472 F.3d 949, 951 (7th Cir. 2007) (finding standing because a “new law injure[d] the



                                                  6
         Case 4:20-cv-03709 Document 5 Filed on 10/30/20 in TXSD Page 7 of 24




Democratic Party by compelling the party to devote resources” that it would not have needed to

devote absent the new law), aff’d, 553 U.S. 181 (2008); Democratic Nat’l Comm. v. Reagan, 329

F. Supp. 3d 824, 841 (D. Ariz. 2018) (finding standing where law “require[d] Democratic

organizations . . . to retool their [get-out-the-vote] strategies and divert [] resources”), rev’d on

other grounds sub nom. Democratic Nat’l Comm. v. Hobbs, 948 F.3d 989 (9th Cir. 2020) (en

banc); Issa v. Newsom, No. 2:20-cv-01044, 2020 WL 3074351, at *3 (E.D. Cal. June 10, 2020)

(explaining courts “routinely” find a protectible interest where proposed intervenors will be

required to “divert[] their limited resources to educate their members on the election procedures”).

Accordingly, both the Hegar Campaign and the voters satisfy the interest requirement of Rule

24(a).

          For the same reasons, Proposed Intervenor-Defendants have also shown they satisfy the

third prong of intervention—that the “disposition of the action ‘may’ impair or impede their ability

to protect their interests.” See Brumfield v. Dodd, 749 F.3d 339, 344 (5th Cir. 2014). The Proposed

Intervenors need not show that their interests “will” be impaired by disposition of the ligation;

only that they “may” be. See id. Indeed, “[t]he very purpose of intervention is to allow interested

parties to air their views so that a court may consider them before making potentially adverse

decisions.” Id. at 345.

          There can be no doubt that disposition of this matter has the potential to impair the Hegar

Campaign, DSCC, DCCC, and the voters’ ability to protect their interests. This litigation’s very

purpose is to invalidate ballots and end what is a highly successful and popular form of voting in

Harris County—a county which, notably, now has only one ballot return drop box for over two

million voters. Should this litigation succeed, the voters may have little time, or no time at all, to

re-cast a ballot that will be counted—if that is an option at all. Similarly, should this litigation



                                                   7
      Case 4:20-cv-03709 Document 5 Filed on 10/30/20 in TXSD Page 8 of 24




succeed, the Hegar Campaign, DSCC, and DCCC will be required to quickly respond to the

ensuing chaos as voters frantically attempt to determine whether their ballots will be counted and

how they can cast a new ballot.

       3.      The Harris County Clerk may not adequately represent Proposed
               Intervenors’ interests.

       Finally, the Proposed Intervenors’ interests may not be adequately represented by the

County Defendant. The burden to satisfy this factor is “minimal.” Espy, 18 F.3d at 1207; John Doe

I, 256 F.3d at 380 (“The potential intervener need only show that the representation may be

inadequate.”) (internal citation and quotation omitted). The fact that Defendant is likely to oppose

Plaintiffs’ request for relief is not sufficient to establish that Defendant will adequately represent

the Hegar Campaign, DSCC, DCCC, and the voters’ interests. See Brumfield, 749 F.3d at 345-46.

Nor does Defendant’s status as a government actor establish that he will adequately represent

Proposed Intervenors’ interests. As the Fifth Circuit has explained, because the government is

charged with “represent[ing] the broad public interest,” those interests may diverge from the

interests of the Hegar Campaign, DSCC, and DCCC, which are openly political. Espy, 18 F. 3d at

1208; see also Clark v. Putnam Cnty., 168 F.3d 458, 461-62 (11th Cir. 1999) (finding county

defendants did not adequately represent the interests of voters because county officials “have a

duty to consider the expense of defending [the lawsuit] out of county coffers,” which could lead

the county defendants to take a different litigation strategy). As one court recently explained in

granting intervention in a case in which a political party and government defendants both opposed

a challenge to the state’s election procedures:

       Although Defendants and the Proposed Intervenors fall on the same side of the
       dispute, Defendants’ interests in the implementation of the [challenged law] differ
       from those of the Proposed Intervenors. While Defendants’ arguments turn on their
       inherent authority as state executives and their responsibility to properly administer
       election laws, the Proposed Intervenors are concerned with ensuring their party
       members and the voters they represent have the opportunity to vote in the upcoming
                                                  8
      Case 4:20-cv-03709 Document 5 Filed on 10/30/20 in TXSD Page 9 of 24




       federal election . . . and allocating their limited resources to inform voters about the
       election procedures. As a result, the parties’ interests are neither ‘identical’ nor ‘the
       same.’

Issa, 2020 WL 3074351, at *3 (citation omitted). In other words, Defendant’s stake in this lawsuit

is defined solely by his statutory duties to conduct elections and his interest in protecting the public

at large, which differ from the interests of the Hegar Campaign, DSCC, and DCCC, which are to

ensure every eligible Democratic voter in Harris County has their ballot counted and to ensure the

election of Democratic candidates. Defendant does not share—and should not share—an interest

in seeing a particular candidate elected. For that reason, courts routinely hold that state and local

election officials do not adequately represent the interests of political parties and political

campaigns. See, e.g., Paher, 2020 WL 2042365, at *3 (granting intervention as of right to

intervenor political party even though the State Defendant committed to defending state’s vote-

by-mail plan as challenged by another political party). Similarly, particularly as it relates to

Plaintiffs’ equal protection claim, Harris County may not adequately represent the interests of the

voter intervenors, who have an interest in ensuring their own vote is counted, whereas Harris

County is charged with considering the interests of all of its voters. See, e.g., Brumfeld, 749 F.3d

at 346 (“We cannot say for sure that the state’s [broader] interests will in fact result in inadequate

representation, but surely they might, which is all that the rule requires.”). Because the Proposed

Intervenors cannot rely on Defendant to protect their distinct interests, they have satisfied the

fourth requirement and are entitled to intervention as of right under Rule 24(a)(2).

B.     In the alternative, the Proposed Intervenors should be granted permissive
       intervention.

       Alternatively, this Court should grant Proposed Intervenor-Defendants permissive

intervention under Federal Rule of Civil Procedure 24(b)(1)(B). This rule authorizes permissive

intervention on a timely motion, where the applicant “has a claim or defense that shares with the


                                                   9
     Case 4:20-cv-03709 Document 5 Filed on 10/30/20 in TXSD Page 10 of 24




main action a common question of law or fact” and where intervention will not delay or prejudice

adjudication of the existing parties’ rights. Fed. R. Civ. P. 24(b)(1)(B), (b)(3); see also United

States v. League of United Latin Am. Citizens, 793 F.2d 636, 644 (5th Cir. 1986) (“Although the

court erred in granting intervention as of right, it might have granted permissive intervention under

Rule 24(b) because the intervenors raise common questions of law and fact . . . .”).

        Proposed Intervenor-Defendants easily meet the requirements for permissive intervention.

First, they will inevitably raise common questions of law and fact, including whether Harris

County’s drive-thru program is legal under the Texas Election Code, whether this Court should

abstain from hearing this case, whether Plaintiffs have alleged viable claims, and the likely harm

to voters, among other issues. Second, for the reasons set forth above, the motion to intervene is

timely, and given the early stage of this litigation, intervention will not unduly delay or prejudice

the adjudication of the rights of the original parties.

        Rule 24 does not “require prospective intervenors to wait on the sidelines until after a court

has already decided enough issues contrary to their interests.” Brumfield, 749 F.3d at 344–45.

Instead, “[t]he very purpose of intervention is to allow interested parties to air their views so that

a court may consider them before making potentially adverse decisions.” Id. The Hegar Campaign,

DSCC, DCCC and the voters have amply established the extensive harm each would be likely to

suffer from an adverse judgment or ruling in this action. Thus, the Proposed Intervenors request

this Court grant permissive intervention if it does not grant intervention as of right.

                                       III.    CONCLUSION

        For the reasons stated, the Hegar Campaign, DSCC, DCCC, and the voters are entitled to

intervention as of right. In the alternative, they request that the Court grant permissive intervention.




                                                   10
    Case 4:20-cv-03709 Document 5 Filed on 10/30/20 in TXSD Page 11 of 24




October 30, 2020                          Respectfully submitted,

Marc E. Elias*                            /s/ Skyler M. Howton
Daniel C. Osher*                          Skyler M. Howton
Christina A. Ford*                        PERKINS COIE LLP
PERKINS COIE LLP                          500 North Akard St., Suite 3300
700 Thirteenth Street, N.W., Suite 800    Dallas, TX 75201-3347
Washington, D.C. 20005-3960               Telephone: (214) 965-7700
Telephone: (202) 654-6200                 Facsimile: (214) 965-7799
Fascimile: (202) 654-9996                 showton@perkinscoie.com
melias@perkinscoie.com
dosher@perkinscoie.com                    Matthew J. Mertens*
christinaford@perkinscoie.com             PERKINS COIE LLP
                                          1120 N.W. Couch Street
*Pro hac vice forthcoming                 Portland, O.R. 97209-4128
                                          Telephone: (503) 727-2000
                                          Facsimile: (503) 727-2222
                                          mmertens@perkinscoie.com




                                         11
     Case 4:20-cv-03709 Document 5 Filed on 10/30/20 in TXSD Page 12 of 24




                              CERTIFICATE OF CONFERENCE

        Pursuant to the Local Rules and Standing Orders and Procedures of this Court, I hereby

certify that counsel for movant Intervenor-Defendants conferred with counsel for Defendant

regarding this motion, and Defendant does not oppose the motion. Intervenor-Defendants’ counsel,

Daniel Osher, unsuccessfully attempted to contact counsel for Plaintiff, Mr. Jared R. Woodfill, by

phone at 4:13 p.m., and by email at 4:28 p.m., both on October 30, 2020.

        Intervenor-Defendants are aware of and wish to comply with Section 7(c)(3) of this Court’s

Civil Procedures, which state that the conference requirement under Local Civil Rule 7.1 will not

be considered “satisfied by an unsuccessful attempt to reach opposing counsel occurring less than

two full business days before a motion is filed.” However, given that Plaintiffs expressly seek

emergency relief in this suit, and that Election Day is just two business days from now, Intervenor-

Defendants respectfully request that this Court consider their attempts to reach Plaintiffs’ counsel

sufficient to satisfy Local Rule 7.1.



        Certified to on October 30, 2020
                                                  /s/ Skyler M. Howton
                                                  Skyler M. Howton


                                 CERTIFICATE OF SERVICE

        I hereby certify that on October 30, 2020, I electronically filed the foregoing with the Clerk

of the Court using the CM/ECF system, which automatically serves notification of the filing on

counsel for all parties.
                                                  /s/ Skyler M. Howton
                                                  Skyler M. Howton




                                                  12
Case 4:20-cv-03709 Document 5 Filed on 10/30/20 in TXSD Page 13 of 24




                         Exhibit 1
      Case 4:20-cv-03709 Document 5 Filed on 10/30/20 in TXSD Page 14 of 24




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION


STEVEN HOTZE, M.D.; WENDELL
CHAMPION; HON. STEVE TOTH; and
SHARON HEMPHILL,
                                                            Civil Action No. 4:20-cv-03709
                       Plaintiffs,

       v.

CHRIS HOLLINS, in his official capacity as Harris
County Clerk,
                       Defendants,

and


MJ FOR TEXAS; DSCC; DCCC; MARY
CURRIE; CARLTON CURRIE, JR., JEKAYA
SIMMONS, and DANIEL COLEMAN,
                Proposed Intervenor-
                Defendants


                        DECLARATION OF CARLTON CURRIE JR.



       Pursuant to 20 U.S.C. § 1746, I, Carlton Currie Jr., declare as follows:

       1.     My name is Carlton Currie Jr. I am over the age of 18, have personal knowledge of

the facts stated in this declaration, and can competently testify to their truth.

       2.     I am currently a registered voter in Harris County, Texas. I try to vote in every

election. I am very active in my community and I have previously served as an election judge,

alternate judge, and clerk in many elections.

       3.     On the first day of early voting in Harris County, I voted using Harris County’s

drive-thru voting at the NRG Stadium. The process felt safe and secure. For example, I had to

show my ID and sign the register before I was permitted to vote.

       4.     I chose to vote using drive-thru voting because I am 74 years old and concerned
     Case 4:20-cv-03709 Document 5 Filed on 10/30/20 in TXSD Page 15 of 24




about my health should I contract COVID-19. I also chose to vote using drive-thru voting because

Harris County advertised it as an option for voters this year and I believed it was a good option for

someone like me.

       5.     I am now worried that my ballot may not be counted even though I did all my

election officials asked of me.

       6.     I also concerned that I may need to cast a second ballot to ensure my vote is counted.

Because early voting ends today, the only way for me to do that would be to go to my polling place

on Election Day. Given my age, I am concerned doing so would jeopardize my health.



               I declare under penalty of perjury that the foregoing is true and correct.
                
       DATED: _______________




                                              By: ____________________________

                                              Carlton Currie Jr.




                                                -2-
Case 4:20-cv-03709 Document 5 Filed on 10/30/20 in TXSD Page 16 of 24




                         Exhibit 2
      Case 4:20-cv-03709 Document 5 Filed on 10/30/20 in TXSD Page 17 of 24




                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION


STEVEN HOTZE, M.D.; WENDELL
CHAMPION; HON. STEVE TOTH; and
SHARON HEMPHILL,
                                                           Civil Action No. 4:20-cv-03709
                         Plaintiffs,

           v.

CHRIS HOLLINS, in his official capacity as Harris
County Clerk,
                         Defendants,

and

MJ FOR TEXAS; DSCC; DCCC; MARY
CURRIE; CARLTON CURRIE, JR., JEKAYA
SIMMONS, and DANIEL COLEMAN,,

                         Proposed Intervenor-
                         Defendants


                               DECLARATION OF MARY CURRIE


           Pursuant to 20 U.S.C. § 1746, I, Mary Currie, declare as follows:

           1.    My name is Mary Currie. I am over the age of 18, have personal knowledge of the
facts stated in this declaration, and can competently testify to their truth.

           2.    I am currently a registered voter in Harris County, Texas. I try to vote in every

election. I am very active in my community and I have served several times as an election clerk at

precinct polling places on election day.

           3.    On the first day of early voting in Harris County, I voted using Harris County’s

drive-thru voting at the NRG Stadium. The process felt safe and secure, and just like voting at an

indoor polling place. For example, I had to show my ID and sign the register before I was permitted

to vote.
     Case 4:20-cv-03709 Document 5 Filed on 10/30/20 in TXSD Page 18 of 24




          4.   I chose to vote using drive-thru voting because I am 67 years old and concerned

about my health should I contract COVID-19. I also chose to vote using drive-thru voting because

Harris County advertised it as an option for voters this year and I believed it was a good option for

someone like me.

          5.   I am now concerned that I may need to cast a second ballot to ensure my vote is

counted. Because early voting ends today, the only way for me to do that would be to go to my

polling place on Election Day. Given my age, I am concerned doing so would jeopardize my

health.



               I declare under penalty of perjury that the foregoing is true and correct.
                         
          DATED: _______________




                                              By: ___________________

                                              Mary Currie




                                                  2
Case 4:20-cv-03709 Document 5 Filed on 10/30/20 in TXSD Page 19 of 24




                         Exhibit 3
     Case 4:20-cv-03709 Document 5 Filed on 10/30/20 in TXSD Page 20 of 24




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION


STEVEN HOTZE, M.D.; WENDELL
CHAMPION; HON. STEVE TOTH; and
SHARON HEMPHILL,
                                                            Civil Action No. 4:20-cv-03709
                       Plaintiffs,

       v.

CHRIS HOLLINS, in his official capacity as Harris
County Clerk,

                       Defendants,

       and

MJ FOR TEXAS; DSCC; DCCC; MARY
CURRIE; CARLTON CURRIE; JEKAYA
SIMMONS; and DANIEL COLEMAN,

                       Proposed Intervenor-
                       Defendants



                           DECLARATION OF JEKAYA SIMMONS

       Pursuant to 20 U.S.C. § 1746, I, JeKaya Simmons, declare as follows:
       1.     My name is JeKaya Simmons. I am over the age of 18, have personal knowledge of

the facts stated in this declaration, and can competently testify to their truth.

       2.     I am a registered voter in Harris County.

       3.     On October 14, I voted using Harris County’s drive-thru voting at the Toyota Center.

I had to show my ID and sign the register before I was permitted to vote.

       4.     I chose to vote using drive-thru voting because Harris County advertised it as an

option for voters this year and I believed it was a good option for someone like me. Because of

this litigation, I am now worried that my ballot may not be counted even though I did everything

the election officials asked of me.
     Case 4:20-cv-03709 Document 5 Filed on 10/30/20 in TXSD Page 21 of 24




       5.     I am also seriously concerned that, if this court were to invalidate my legitimate

vote, I would have to cast a new ballot to ensure my vote is counted. Because early voting ends

today, the only way for me to do that would be to go to my polling place on Election Day. But the

whole reason I chose to vote early was to avoid that situation. I have study obligations that would

make it difficult to go to the polls and stand in line on Election Day. Moreover, I am very concerned

about the risk of being infected with the coronavirus that accompanies standing in line at the polls.

That was why I chose the drive-through option in the first place. If I have to go to a polling place

on Tuesday to cast a new ballot, I would be forced into a position where I have to choose between

my right to vote and my wellbeing.



               I declare under penalty of perjury that the foregoing is true and correct.



       DATED: October 30, 2020




                                              By: ____________________________

                                              JeKaya Simmons




                                                -2-
Case 4:20-cv-03709 Document 5 Filed on 10/30/20 in TXSD Page 22 of 24




                         Exhibit 4
     Case 4:20-cv-03709 Document 5 Filed on 10/30/20 in TXSD Page 23 of 24




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION


STEVEN HOTZE, M.D.; WENDELL
CHAMPION; HON. STEVE TOTH; and
SHARON HEMPHILL,
                                                            Civil Action No. 4:20-cv-03709
                       Plaintiffs,

       v.

CHRIS HOLLINS, in his official capacity as Harris
County Clerk,

                       Defendants,

       and

MJ FOR TEXAS; DSCC; DCCC; MARY
CURRIE; CARLTON CURRIE, JR.; JEKAYA
SIMMONS; and DANIEL COLEMAN,

                       Proposed Intervenor-
                       Defendants



                           DECLARATION OF DANIEL COLEMAN

       Pursuant to 20 U.S.C. § 1746, I, Daniel Coleman, declare as follows:
       1.     My name is Daniel Coleman. I am over the age of 18, have personal knowledge of

the facts stated in this declaration, and can competently testify to their truth.

       2.     I am currently a registered voter in Harris County, Texas. I registered to vote after

becoming a citizen in 2018 and was thrilled to cast a vote in my first presidential election in the

United States this year.

       3.     On the first day of early voting in Harris County, I voted using Harris County’s

drive-thru voting at the Toyota Center. I had to show my ID and sign the register before I was

permitted to vote.

       4.     I chose to vote using drive-thru voting because Harris County advertised it as an
     Case 4:20-cv-03709 Document 5 Filed on 10/30/20 in TXSD Page 24 of 24




option for voters this year and I believed it was a good option for someone like me. Given this

litigation, I am now seriously concerned that my ballot may not be counted even though I did

everything election officials asked me to do.

       5.     I am seriously concerned about the fact that if this court were to invalidate my

legitimate vote, I would have to go cast a new ballot to ensure my vote is counted. Because early

voting ends today, the only way for me to do so would be to go to my polling place on Election

Day. The whole reason I voted early was to avoid having to go to the polls on Election Day. I have

a full-time job and have to care for my 2-year-old and 4-year-old children.

       6.     Since March, I have been strictly isolating from large groups of people because I

have immunocompromised individuals in my “pod” and am very worried about passing the

coronavirus to them. This was one of the main reasons I chose the drive-through option. Going to

the polls to vote in-person on Election Day would force me to come into close contact with others

and risk becoming infected, endangering my own health and the lives of others. I would be forced

into a position where I would have to choose between my right to vote and the wellbeing of my

family and myself.



               I declare under penalty of perjury that the foregoing is true and correct.



       DATED: October 30, 2020



                                                By: ____________________________

                                                Daniel Coleman




                                                 -2-
